 In the Matterof NEWNAN COTTON MILLSandTEXTILE WORKERS UNIONOF AMERICA, C. I.O.Case No., 10-R-12N4.SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONSeptember 29, 1944On August 4, 1944, the National Labor Relations Board issued aDecision and Order in the above proceeding,' finding that the produc-tion and maintenance employees of Newnan Cotton Mills, Newnan,Georgia, herein called the Company, at Mill No. 2, did not constitute aunit appropriate for the purposes of collective bargaining and.,order-iug the petition filed therein by Textile Workers Union of America,C. I. 0., herein called the Union, be dismissed.On August 14, 1944, the Union filed a motion for reconsiderationof the Board's finding with respect to the appropriate unit for theCompany's employees, alleging the existence of new evidence reflectingmaterial changes in the circumstances underlying our Decisions andOrder herein.On September 2, 1944, the Board, having" duly con-sidered the matter, ordered the record herein reopened and providedfor an appropriate hearing before Paul S. Kuelthau, Trial Examiner.Said hearing was held at Newnan, Georgia, on September 11, 1914.The Company and the lTnion appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-ex<unine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were afforded anopportunity to-file briefs with the Board.Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACT1.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Boardin anappropriate unit.' 57 N L. R B. 917.58 N. L. R. B, No. 125,637 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDA statement of the Field Examiner, introduced into evidence at thehearing held on June 17, 1944, indicates that the Union represents asubstantial number of employees in the unit hereinafter foundappropriate.'In our Decision and Order herein, we found that no question con-cerning representation of employees of the Company had arisen sincethe bargaining unit sought to be established by the petition hereinwas not appropriate.For reasons appearing hereinafter in SectionII, we have reconsidered that finding and now find that a questionaffecting commerce has arisen concerning the representation of em-ployees of the Company, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.II.THE APPROPRIATE UNITOn August 7, 1944, the city of Newnan, Georgia, enacted an ordi-nance requiring any person, firm, club, association, corporation, agents,officers, servants, or employees whose business it is to organize em-ployees of any employer into any.group, association, membership,society, or union must, in order to transact business within the city ofNewman, obtain a license from said city.The ordinance further pro-vides that the fee for such license shall be $5,000; that an applicanttherefor must have been a resident of said city for, a period of 12months preceding the filing of the application; and that the issuanceof the license shall be within the discretion of the mayor and aldermenof said city.We are of the opinion that this fact, not existent at the time of ourDecision and Order herein, constitutes a material change in the cir-cuinstances underlying the Decision and Order, and compels the con-clusion that organization of the employees at Mill No. 1 in the city ofNewnan is not feasible within a reasonable 'time.Accordingly, weperceive no valid reason to deny the employees at Mill No. 2 their rightsto collective bargaining, the present exercise of which in the optimumappropriate unit, which would include Mill No. 1, is now made diffi-cult or impossible by the ordinance mentioned above; and we sliallfind to be appropriate a bargaining unit comprised of employees ofMill N. 2 which is located outside the city.3We find that production and maintenance employees of the Com-pany at Mill No. 2, Newnan, Georgia, excluding executives, militarizedguards, technical and office employees, the shipping clerk, second-hands, and all other supervisory employees with authority to hire,2The FieldExaminerreported that the Union submitted 224 authorization cards, all ofwhich were dated April 1944. There are approximately 420 employees in theunit com-prised ofthe employees at Mill No. 2.3Cf.Matter of Standard Overall Company,53 N L. R B. 960. NEWNAN COTTON MILLS639promote, discharge, discipline, 'or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate, within the meaning of, Section 9 (b) of the Act.III.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the- pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board 6y Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Newnan CottonMills,Newnan, Georgia,an election by secret ballot shall be con-ducted as early as possible,but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Tenth Region,acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations,among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-rollperiod immediatelypreceding the dateof'this Direction,including employees who did not work during thesaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, 'and including employees in the armed forces of theUnited States who present themselves in person at the polls,but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by TextileWorkers Union of America,C. I. 0., for the purposes of collectivebargaining.